IN THE UNITED STATES DISTRICT COURT F | L E D
FOR THE DISTRICT OF COLUMBIA

FEB - 2 2009

Y MAYER WH\TT\NGTON, CLERK
mm U.S. DISTRICT COURT

1N RE;
Misc. No. 08-442 (TFH)
GUANTANAMO BAY

DETAINEE LITIGATIoN

AL QOSI,
Petitioner,
Civil Action No. l:04-cv-Ol937 (PLF)

V.

BARACK H. OBAMA,
President of the United States, et al.,

Respondents.

\}\_/§/£§/\J\J\./\/\/\J\J&/\J\J\J\J§/

[P ED] ORDER GRANTING
PETITIONER’S AMENDED CONSENT MOTION FOR EXTENSION OF TIME
TO RESPOND TO RESPONDENTS’ MOTION TO DISMISS HABEAS PETITION
WITHOUT PREJUDICE OR, ALTERNATIVELY, TO HOLD PETITION IN ABEYANCE
PENDING COMPLETION OF MILITARY COMMISSION PROCEEDINGS

Upon consideration of Petitioner’s Amended Consent Motz`onfor an Extension of Tz'me in
Which to Respona’ to Respondents’ Motion to Dismiss Habeas Petition Without Prejudice or,
Alternatively, to Hold Petitz`on in Abeyance Pending Completion of Military Commission
Proceedz'ngs, it is hereby

ORDERED that the Motion is granted; Petitioner shall have through and including

February 13th in which to respond to Respondents’ Motion to Dismiss.

_ a/
SIGNED AND ENTERED this 2__ day o , 2009.
@-\.(  

United States Distr1ct Judge